Citation Nr: 0903437	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  01-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disability, to include a herniated disc.  

2.  Entitlement to service connection for a claimed right ear 
hearing loss.  

3.  Entitlement to service connection for the claimed 
residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1981.  He also served in the National Guard from 
June 1983 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the RO that 
denied service connection for a low back disorder to include 
a herniated disc and an April 2003 rating decision that, in 
relevant part, denied service connection for a bilateral 
hearing loss and the residuals of a right ankle injury.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2003.  In April 2004 and 
December 2007, the issue of service connection for a low back 
disorder, to include a herniated disc, was remanded for 
further evidentiary development.  

The issues of service connection for a right ear hearing loss 
and the residuals of a right ankle injury are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a low back disorder during service or 
for many years thereafter.  

2.  The currently demonstrated low back degenerative changes 
is not shown to be due to any event or incident of the 
veteran's period of active service.  


CONCLUSION OF LAW

The veteran's lumbar spine disability, to include 
degenerative changes, is not due to disease or injury that 
was incurred in or aggravated by military service, nor may 
any be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

The veteran's claim was filed and initially adjudicated prior 
to the enactment of VCAA.  In April 2004, the Board 
specifically remanded the issue for compliance with VCAA.  

In letters dated in April 2004 and December 2007, the veteran 
was provided notice regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
evidence that pertained to the claim.  

In the December 2007 letter, the veteran was also informed of 
how disability ratings and effective dates are assigned.  The 
case was most recently adjudicated in a September 2008 
Supplemental Statement of the Case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service treatment records, post service 
VA treatment records and examination reports, and the 
appellant's own statements.  

Sufficient efforts were made to obtain the veteran's private 
medical records after two Board remands; however, the veteran 
did not respond to the requests for the required information.  
In this regard, the Board observes that the duty to assist in 
the development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have evidence that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  

Sufficient efforts have also been made to obtain the 
veteran's service treatment records from his period of active 
duty, but they have not been located.  Finally, the veteran 
provided personal testimony at a hearing in October 2003.  

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process and was fully informed of 
the status of his claim, particularly at his personal 
hearing.  

Thus, the record demonstrates that the veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, if manifest 
to a degree of 10 percent within one year after separation 
from active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

As noted, the veteran's service treatment reports from his 
period of active duty are not available.  However, in a 
Report of Medical History completed in June 1983 (less than 
two years after his discharge from active duty) in 
conjunction with his service in the National Guard, the 
veteran stated that he was in good health and did not have 
any recurrent back pain.  Upon examination at that time no 
chronic low back disorder was noted.  

Additionally, the medical evidence does not show that either 
arthritis of the lumbar spine or lumbar disc disease were 
manifest to a compensable degree within one year of his 
discharge from service.  (In fact, the current medical 
evidence fails to show that the veteran has a herniated disc 
at all.  For example, an April 2003 MRI report noted in a 
November 2006 clinic note indicated there was no evidence of 
disc herniation or degenerative disc disease).  

Finally, the Board finds that the most probative opinion 
evidence supports the conclusion that there is no 
relationship between the veteran's currently diagnosed low 
back disorder and his active service.  

In a January 2007 opinion, a VA examiner opined that it was 
less likely that the veteran's degenerative arthritis of the 
spine was related to his military service.  After reviewing 
the veteran's files, he explained that there was no evidence 
of an ongoing back problem from 1982 through 1989.  Moreover, 
the veteran had subsequent injuries such as a broken femur 
and an assault which aggravated his existing conditions.  

In contrast, in a July 2001 letter, a VA physician  related 
that the veteran's chronic low back pain and osteoarthritis 
of the lumbar spine began during military duty when he was 
involved in regular lifting of heavy equipment.  He remarked 
that it was plausible that the veteran's military duties led 
to a back injury and the chronic pain and arthritis he 
currently experienced.  

However, it appears that the medical statement was based 
solely on the veteran's reported history and not a review of 
the medical reports.  It also does not mention any of the 
post-service accidents or injuries sustained by the veteran 
noted in his clinical records, such as the 1993 broken left 
femur, an injury in a school bus accident, or a work-related 
injury that resulted in a workers compensation claim.  (A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995)).  Consequently, the Board finds 
this opinion to be of less probative value than the one 
provided in January 2007.  See Winsett, supra.  

The Board observes that the veteran has provided written 
statements and testimony that he injured his back while in 
the service and had experienced back pain since that time.  
These assertions are shown to be inconsistent with 
information that he related at the time that he enlisted in 
the National Guard.  Therefore, the Board finds that 
continuity of symptomatology has not been sufficiently 
demonstrated to support the grant of service connection based 
on chronicity.  See 38 C.F.R. § 3.303(b).  

In this regard, the Board notes that a prolonged period 
without documented medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Here, the lack of clinical evidence reflecting treatment 
pertaining to the spine until many years after his discharge 
from service, when considered in conjunction with the fact 
that the veteran sustained subsequent post-service injuries 
are against his claim for service connection.  

Moreover, although the veteran is competent to identify the 
presence of symptoms that may be associated with a back 
disability, i.e., pain, etc.; he is not competent to relate 
any currently diagnosed disability to his military service.  
See Espiritu, supra.  

Hence, his statements alone do not constitute competent 
evidence of a medical nexus opinion and are not sufficient to 
establish the presence of a chronic spine disability from the 
time he was discharged from service to the present.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back condition, to include a 
herniated disc is denied.  


REMAND

In an April 2003 rating decision, the RO denied the veteran's 
claims of service connection for bilateral hearing loss, 
tinnitus, and residuals of a right ankle injury.  

In a statement stamped "received" in February 2004, the 
veteran appeared to express disagreement with the 
determinations pertaining to right ear hearing loss and 
residuals of a right ankle fracture.  However, a review of 
the file does not indicate that he received a Statement of 
the Case as to those issues.  

Since there has been an initial RO adjudication of the claim, 
and a notice of disagreement that was received within one 
year of that decision, the issues must be remanded for 
issuance of a Statement of the Case.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302(a) (2007); see also, 
Manlincon v. West, 12 Vet. App. 238 (1999).  

After the RO has issued the Statement of the Case, the claim 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).  

Accordingly, these additional matters are REMANDED to the RO 
for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case, so 
that the veteran may have the opportunity 
to complete an appeal on the issues of 
service connection for right ear hearing 
loss and residuals of a right ankle 
injury (if he so desires) by filing a 
timely Substantive Appeal.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


